Exhibit 10.2 ORBCOMM INC. 2016 LONG-TERM INCENTIVES PLAN PERFORMANCE UNIT AWARD To:[Name of Participant] In accordance with the 2016 Long-Term Incentives Plan (the “Plan”), of ORBCOMM Inc. (the “Company”), you (the “Participant”), as a key employee of the Company, have been granted an award (the “Award”) of performance units (“Performance Units”).Capitalized terms used in this Award and not otherwise defined herein will have the respective meanings ascribed to them in the Plan. The Performance Units have been awarded to you upon the following terms and conditions: 1. Terms of Performance Units. (a) Subject to the provisions of Section2 of this Award, you shall be eligible to receive cash or shares of Stock as determined in accordance with Section3 of this Award in respect of the Performance Units subject to this Award (the “Performance Unit Payout”) based on the Market Price (as defined below) of the Company’s Stock as of December31 of each fiscal year for the Company’s [2017] through [2019] fiscal years (the “Performance Periods”). (b) Subject to the provisions of Section2 of this Award, the maximum aggregate amount payable to the Participant pursuant to the Performance Unit shall equal [45% of the Participant’s 2017 base salary] and shall be allocated in three equal amounts to each of the Performance Periods. 2. Vesting and Payment. (a) Performance Vesting.Subject to Section 2(b), promptly following the end of each Performance Period and in any event by March 15 of the calendar year immediately following the calendar year in which the Performance Unit vests, the amount of cash (or the number of shares of Stock) payable to you in respect of the Performance Units subject to this Award shall be determined for such Performance Period by multiplying the number of Performance Units allocated to such Performance Period by the applicable percentage determined by the Committee in accordance with Attachment 1 hereto based on the Market Price of the Stock as of December 31 of such Performance Period compared to the target price of the Stock set forth on Attachment 1 hereto.Any Performance Unit amounts allocated to a Performance Period and not earned in that Performance Period shall expire and be forfeited and shall not be carried over into any subsequent Performance Period.For purposes of this Award the “Market Price” of the Stock on December 31 of each Performance Period will be determined by using the average of the daily closing prices per share of the Stock as reported on the Nasdaq Stock Market for the twenty (20) trading days immediately preceding such date. Any payout in respect of Performance Units subject to this Award may be in cash, in Stock or partly in cash and partly in Stock, as the Committee may determine. Any shares of Stock payable pursuant to this Section2(a) will be calculated based upon the Fair Market Value of the Stock on the trading day immediately preceding the payout date (or such other date as the Committee shall determine in its sole discretion).Payment of such cash or shares of Stock shall be paid by March 15th of the calendar year immediately following the calendar year in which each Performance Period ends (the “Performance Unit Payment Date”), provided that the Participant remains an Employee as of such Performance Unit Payment Date. (b) Change of Control. Subject to the other terms and conditions set forth herein, upon the effective date of a Change in Control, the vesting of all unvested Performance Units will be accelerated and the vesting of the Performance Units for each remaining Performance Period will be determined as if the Market Price of the Stock at the end of such Performance Period were the per share value of the Stock in the Change of Control transaction.Payment of the cash or shares of Stock payable with respect to the Performance Units shall be made within thirty (30) days after the Change in Control, but in no event later than March 15th of the calendar year immediately following the calendar year in which the Change of Control occurs. (c) Separation of Service.Except as otherwise specifically provided in a written agreement between the Participant and the Company, if, prior to Performance Unit Payment Dateof the Performance Units pursuant to this Section 2, Participant ceases to be employed by the Company for any reason (voluntary or involuntary) including death or permanent long-term disability, which constitutes a “separation from service” under Internal Revenue Code Section 409A, as amended from time to time, including any regulations and other guidance issued thereunder by the Department of the Treasury and/or the Internal Revenue Service (collectively, “Section 409A”), then, subject to the other terms and conditions set forth herein, Participant’s rights to all of the unpaidPerformance Units will immediately expire and terminate as of the date of such cessation of employment. 2 3. Delivery of Cash or Shares. As promptly as practicable after (i)cash or shares of Stock have been determined by the Committee to be payable in accordance with Section1 of this Award in respect of the Performance Units subject to this Award and (ii)the Company has been reimbursed for all required withholding taxes in respect of the Stock and/or cash payable in respect of such Performance Units, and in accordance with the time periods set forth in this Award, the Company shall deliver to you (or in the event of your death, to your estate or any person who acquires your interest in such Performance Units by bequest or inheritance) cash, shares of Stock or a combination thereof, as shall be determined by the Committee, in respect of such Performance Units. 4. Restriction on Transfer. The cash and/or Stock payable in respect of the Performance Units subject to this Award will be deliverable, during your lifetime, only to you and the Performance Units are not transferable by you other than (a) by will or by the laws of descent and distribution; or (b) by gift to your spouse or natural, adopted or step-children or grandchildren (“Immediate Family Members”) or to a trust for the benefit of one or more of your Immediate Family Members or to a family charitable trust established by you or a member of your family. 5. Adjustments.
